Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161878(85)(88)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re KOPCZYK, Minors.                                             SC: 161878                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                     COA: 348999                       Megan K. Cavanagh,
                                                                     Macomb CC Family Division:                         Justices

                                                                       2016-000191-NA;
                                                                       2016-000192-NA
  _________________________________________/

         On order of the Chief Justice, the separate motions of the lawyer-guardian ad litem
  and respondent-appellee to extend the time for filing their answers to the application for
  leave to appeal are GRANTED. The answers will be accepted as timely filed if
  submitted on or before October 9, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 16, 2020
                                                                               Clerk